DUENAS, Judge
PEREMPTORY WRIT OF MANDATE
THE PRESIDENT OF THE UNITED STATES TO DORIS CAMINA, DIRECTOR, BUREAU OF BUDGET AND MANAGEMENT RESEARCH, GOVERNMENT OF GUAM, GREETING:
The petition to release and authorize the release of an account number to the petitioner allowing him to receive money appropriated to Guam under U.S. Public Law 94-385 for an Office of Consumer Services having been considered,
WE DO COMMAND YOU, forthwith upon receipt of this writ, to release and authorize the release of an account number whereby Petitioner can receive money under U.S. Public Law 94-385 for an Office of Consumer Services.
*132Witness the Honorable Cristobal C. Dueñas, Judge of the District Court of Guam.
Dated this 23rd day of January, 1978.